Case 5:19-cv-00495-JSM-PRL Document1 Filed 09/27/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

OCALA DIVISION
RONALD BROOKS
Plaintiff,
CASE NO.:
V.
MEEKS PLUMBING, INC.
a Florida for Profit Corporation,
Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, RONALD BROOKS, (‘Plaintiff’), by and through his undersigned counsel
hereby files this Complaint and Demand for Jury Trial against MEEKS PLUMBING, INC.,
(“Defendant”), and alleges as follows:

Jurisdiction and Venue

1. This is an action for damages by Plaintiff against his former employer, Meeks
Plumbing, Inc., for violations of the Family Medical Leave Act, (“FMLA”), 29 U.S.C. § 2601, ef
seq.. This court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. § 1331.

De Venue is proper in this Court pursuant to Local Rule 1.02(c) of the Local Rules of
the Middle District of Florida. Venue is proper in this district because the events giving rise to the
action accrued in Defendant’s Marion County, Florida and Indian River County, Florida locations.
At all times material to this action, Defendant has conducted activities in Marion County, Florida
and Indian River County, Florida.

Parties and Factual Allegations

Bh Plaintiff is an individual sui juris residing in Citrus County, Florida.
Case 5:19-cv-00495-JSM-PRL Document1 Filed 09/27/19 Page 2 of 6 PagelD 2

4, Defendant is a Florida for Profit Corporation doing business in, among other
locations, Marion County, Florida and Indian River County, Florida.

5. Defendant is an employer as contemplated by the FMLA.

6. At all relevant times, Defendant employed fifty (50) or more employees for each
working day in each of twenty (20) or more calendar weeks in the current or preceding year within
seventy-five (75) miles of Plaintiff's work locations.

7. Plaintiff is a disabled individual who suffers from a serious health condition.

8. Plaintiff began working for Defendant on or around November 1, 2011 until on or
around October 3, 2017, and at all relevant times hereto held the position of “Service Plumber.”

9. As a Service Plumber, Plaintiff was responsible for installing, maintaining, and
repairing pipes in new homes, businesses, public buildings, and underground.

10. Plaintiff worked for Defendant for more than twelve (12) months prior to Plaintiff's
need for leave in 2017, and worked more than 1,250 hours.

11. In or around January 16, 2017, during the course and scope of his employment
while doing his job duties for Defendant, Plaintiff injured his neck and back as a result of a motor

vehicle accident.

12.  Plaintiff’s accident and injury were reported to Defendant on the same day as its
occurrence.
13. After said injury, Plaintiff continued on going medical treatment throughout the

remainder of his employment with Defendant.
14. Plaintiff's injury and pain associated with it substantially limited Plaintiff's ability

to perform certain manual tasks, including but not limited to, reaching and lifting.

 
Case 5:19-cv-00495-JSM-PRL Document1 Filed 09/27/19 Page 3 of 6 PagelD 3

15. Although Plaintiff was injured from his work-related accident, Plaintiff was able to
still perform all essential functions of his job.

16. On or around October 2, 2017, Plaintiff requested time off from work to attend
medical treatment for his ongoing chronic condition due to his work-related injury to his back and
neck.

LY. The day following Plaintiff's request for leave, on or around October 3, 2017,
Plaintiff was terminated from employment, thus being denied his needed leave.

18. As aresult of Defendant’s unlawful actions, Plaintiff has suffered and will continue
to suffer damages including loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer losses in the future.

19. Plaintiff has exhausted all administrative remedies and has met all administrative
prerequisites for bringing this action.

20. Plaintiff has retained Lytle & Barszcz to represent him in this matter and has agreed

to pay Lytle & Barszcz attorney’s fees for their services.

COUNT I
FAMILY MEDICAL LEAVE ACT

29 U.S.C. 2601, et. Seq.
(Interference)

21. Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 20
above as if fully set forth herein.

22. Plaintiff was an eligible employee under the FMLA.

23. Defendant is an employer within the meaning of FMLA, who employed fifty (50)
or more employees within seventy-five (75) miles of Plaintiff's worksites for each working day of

twenty (20) or more calendar workweeks in the current or preceding year.
Case 5:19-cv-00495-JSM-PRL Document1 Filed 09/27/19 Page 4 of 6 PagelD 4

24.  Atall times relevant hereto, Plaintiff suffered from a “serious health condition” as
defined by the FMLA and was eligible for leave under the FMLA having worked for Defendant
for at least 1,250 hours during the twelve (12) month period immediately preceding his need for
leave.

25. Defendant violated the FMLA by denying Plaintiff leave and/or interfering with
Plaintiffs leave under the FMLA, denying Plaintiff the full benefits of his leave under the Act, by
denying him certain conditions and benefits of employment because of his leave, and by
terminating his employment with Defendant for exercising his right under the FMLA.

26. Asa direct and proximate result of Defendant’s violation of the FMLA, Plaintiff
suffered and will continue to suffer loss of earnings, loss of ability to earn money, and other
employment benefits and job opportunities. The losses are either permanent or continuing and
Plaintiff will suffer losses in the future.

27. Plaintiff retained LYTLE & BARSZCZ to represent him in this matter and has
agreed to pay said firm attorney’s fees and costs for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Backpay, front pay and compensatory damages;
B. Pre-judgment and post judgment interest;

C. Liquidated damages;

D. Attorney’s fees and costs; and,

E. Such other relief this Court deems just and proper.
Case 5:19-cv-00495-JSM-PRL Document1 Filed 09/27/19 Page 5 of 6 PagelD 5

COUNT II
FAMILY MEDICAL LEAVE ACT

29 U.S.C. 2615, et. Seq.
(Retaliation)

28. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 20
above as if fully set forth herein.

29, Defendant violated the FMLA by retaliating against Plaintiff for making protected
expressions and by exercising his rights under the FMLA.

30. Asa direct and proximate result of Defendant’s violations of the FMLA, Plaintiff
suffered and will continue to suffer loss of earnings, loss of ability to earn money, other
employment benefits and job opportunities and mental anguish and emotional distress. The losses
are either permanent or continuing and Plaintiff will suffer the losses in the future.

31. Plaintiff retained LYTLE & BARSZCZ to represent him in this matter and has
agreed to pay said firm attorney’s fees.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Backpay, front pay, and compensatory damages including emotional distress
damages;
B. Pre-judgment and post judgment interest;
C. Liquidated damages;
D. Attorney’s fees and costs; and,
E. Such other relief this Court deems just and proper.
DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by jury on all issues so triable.

Respectfully submitted this 27" day of September 2019.
Case 5:19-cv-00495-JSM-PRL Document1 Filed 09/27/19 Page 6 of 6 PagelD 6

Is) LZ Lull Y,

ytle, va
Mary a Bar No.: 0007950 ¢
David V. Barszcz, Esq.
Florida Bar No.: 0750581
LYTLE & BARSZCZ, P.A.
533 Versailles Drive, 2"4 Floor
Maitland, Florida 32751
Telephone: (407) 622-6544
Facsimile: (407) 622-6545
mlytle@|blaw.attorney
dbarszcz(@|blaw.attorney
Counsel for Plaintiff

  
